Citation Nr: 0322907	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision that denied service connection 
for PTSD.  


FINDING OF FACT

The veteran does not currently have a medical diagnosis of 
PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the RO has notified 
the veteran of the evidence necessary to substantiate his 
claim for service connection for PTSD.  Pertinent medical 
records identified by the veteran have been obtained, and a 
VA examination is not necessary to decide the claim.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f).

The veteran served on active duty in the Navy from February 
1944 to March 1946.  His service personnel records do not 
indicate that he engaged in combat with the enemy.  Service 
medical records do not show a psychiatric disorder.

Post-service records indicate that since 1979 the veteran has 
had a permanent and total disability rating for non-service-
connected pension purposes.  Among his current non-service-
connected conditions are diabetes, blindness, and heart 
disease.

In September 2000, the veteran claimed service connection for 
PTSD.  As for a service stressor, he claims that he developed 
PTSD as a result of a large explosion at Port Chicago, 
California in 1944.  To support his contention, he submitted 
an article posted on the internet indicating that in July 
1944 there was an explosion with fatalities at the Port 
Chicago, California, naval ammunition base.  The veteran also 
provided statements regarding his whereabouts at the time of 
this incident.

However, even assuming the occurrence of a service stressor, 
service connection for PTSD requires a valid medical 
diagnosis of the condition.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In February 2001, the RO sent the veteran a letter informing 
him of his rights and responsibilities under the Veterans 
Claims Assistance Act of 2000.  The letter further requested 
that he provide medical evidence of a current diagnosis for 
PTSD.  

Treatment records dating from 1988 to 2001, from VA and 
private sources, primarily refer to physical ailments such as 
diabetes, blindness, and heart disease.  There are a few 
references to psychiatric problems.  A November 1999 private 
treatment report notes a diagnosis of anxiety tension 
syndrome.  VA treatment reports from February 2000 to May 
2000 note a diagnosis of depressive disorder with psychotic 
features.  A March 2001 private treatment report notes an 
assessment of chronic psychosis with hallucination.  None of 
the medical records in the claims folder include a diagnosis 
of PTSD.  

Based on the weight of the credible medical evidence, the 
Board finds that the veteran does not have an acceptable 
medical diagnosis of PTSD.  Without such a current diagnosis, 
service connection for PTSD may not be granted.  38 C.F.R. § 
3.304(f); Degmetich v. Brown, 104 F.3d 1328 (1997).  If in 
the future the veteran is diagnosed with PTSD, he may apply 
to the RO to reopen his claim for service connection.

The preponderance of the evidence is against the claim for 
service connection for PTSD. Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

